Judgment and order modified on the facts by reducing the judgment to the sum of $2,851.42, and as so modified affirmed, without costs of this appeal to either party. Certain finding of fact disapproved and reversed and new finding made. All concur, except Crosby, P. J., who dissents and votes for affirmance. (The judgment and order confirm the report of the referee and award plaintiff a deficiency judgment, in an action to foreclose a mortgage.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.